DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 18-19, and 22, and the cancellation of claim 17 have been acknowledged by the examiner. 
The amendments to the claims have overcome previous drawing and specification objections. 
Claims 1-16 and 18-22 are pending in the application. 
Claims 1-16 and 18-22 are currently under examination. 
Response to Arguments
Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive.
Applicant’s argument: Hess fails to disclose an instep strut securable to a top portion of the footwear. The arms 32/34 of Hess also do not permit adjusting along the long axis of the footwear.
Examiner’s response: Hess discloses lower bracket 44, which is the distal portion, that is securable to a top portion of sandal 18, as the top portion of sandal 18 is the outer portion that is visible, and not the inner portion or the lower portion that is not seen and comes in contact with the user’s foot. The arms 32/34 of Hess slidably extend diagonally, requiring the length of the arms 
Applicant’s argument: Bieling fails to disclose an instep strut having a distal portion securable to a top portion of the footwear. Bieling also does not disclose having a side portion extending forwardly and outwardly along a respective side of the footwear. 
Examiner’s response: Bieling discloses a distal portion, which is the portion that is closest to the protruding portion 84 of toe extension member 36, which is securable to a top portion of the foot cover, as the top portion of the foot cover is the outer portion that is visible, and not the lower portion or the inner portion of the foot cover that comes into contact with a foot of a user. As seen in modified Fig. 3 of Bieling, Bieling also discloses means 42, which is a side portion, which extends forwardly, as indicated by the arrow in modified Fig. 3, and outwardly, as means 42 is situated on the outside and away from the foot cover. 
The current rejection has been updated in light of the amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13, 15-16, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (US 5542912). 
Regarding claim 1, Hess discloses an orthotic foot brace for a person wearing a footwear 18 (Figs. 1 and 2 padded sandal 18) comprising: a lower leg holder 12 securable to a lower leg of the person for use (Fig. 2 back portion 12 securable to lower leg of person via leg pad 22 and attachment straps 24, Col. 2 lines 36-39), a lower leg strut 66 connected to the lower leg holder (definition of strut: a rod or bar forming part of a framework and designed to resist compression,  https://www.lexico.com/en/definition/strut, Fig. 2 stabilizer bar 66 connected to back portion 12 via nut and bolt assemblies 64) and extending downwardly towards the footwear 18 during use (Fig. 2 stabilizer bar 66 extends down toward the padded sandal 18 via arms 28 and 30); a foot strut 34 structurally connected to the lower leg strut 66 and having at least one side portion 28,30 (Fig. 1 and 3 second arm 34 connected to stabilizer bar 66 via nut and bolt assemblies 64 and definition of side: a line or surface forming a border or face of an object, https://www.merriam-webster.com/dictionary/side, thus the side portion is the pair of arms 28 and 30 as seen in Figs. 2 and 3), each side portion 28, 30 extending 
Regarding claim 2, Hess discloses the invention as discussed above. Hess further discloses at least one strut connector 36, 37 slidably connecting each one of the at least one proximal portion 32 of the instep strut 32, 44 to the foot strut 34 (define connector: a thing which links two or more things together, https://www.lexico.com/en/definition/connector, Fig. 4 threads 36 slidably connect arm element 32 of the instep strut 32, 44 to the second arm 34 via internal threads (not shown) in the center of bore 37, Col. 2 lines 46-63 and Col. 3 lines 34-41). 
Regarding claim 3, Hess discloses the invention as discussed above. Hess further discloses wherein each strut connector 36, 37 is made integral to the foot strut (definition of integral: necessary to make a whole complete, https://www.lexico.com/en/definition/integral, threads 36 is necessary to make frame 26 function completely).
Regarding claim 4, Hess discloses the invention as discussed above. Hess further discloses wherein each strut connector 36, 37 has an inner wall defining a bore 37 (definition of bore: inner surface of a hollow cylindrical object, https://www.merriam-webster.com/dictionary/bore, thus Fig. 4 bore 37 shown in dotted lines has an inner surface or wall), the bore having a longitudinal axis parallel to the long axis of the footwear (Fig. 4 bore 37 has an axis that runs lengthwise, extending forward, or longitudinal to the long axis of padded sandal 18), each proximal portion of the instep strut 32, 44 being slidable along the respective bore 37 (Figs. 3 and 4 arm element 32 of instep strut 32, 44 is slidable along bore 37 via threads 36 and the internal threads (not shown) and by using knobs 40, Col. 2 lines 46-63) and lockable at the selected position (Col. 1 lines 34-37 and Col. 3 lines 42-46). 
Regarding claim 5, Hess discloses the invention as discussed above. Hess further discloses wherein the inner wall of the bore has a directional cross section snugly corresponding to a directional cross section of the proximal portion of the instep strut (Fig. 4 inner surface, which has internal threads (not shown), of bore 37 has a directional cross section snugly corresponding to a directional cross section of the threads 36 of arm element 32 of instep strut 32, 44 as the threads are compatible with each other, Col. 2 lines 46-63). 
Regarding claim 13, Hess discloses the invention as discussed above. Hess further discloses wherein the instep strut 32, 44 has two proximal portions extending continuously from a side of the footwear 18 to another side of the footwear via the distal portion of the instep strut (Fig. 3 arm element 32 are the two proximal portions which extend continuously from a side of padded sandal 18 to another side of padded sandal 18 via lower bracket 44 or the distal portion of instep strut 32, 44).
	Regarding claim 15, Hess discloses the invention as discussed above. Hess further discloses wherein the foot strut 34 is symmetrical relative to a sagittal plane of the lower leg of the person (Fig. 3 second arm element 34 is made up of exactly similar parts or is symmetrical on the left and right sides of the figure). 
Regarding claim 16, Hess discloses the invention as discussed above. Hess further discloses wherein the proximal portion has a graduated scale 39 therealong to allow measurement of the selected position (Fig. 3 and 4 arm elements 32 of the proximal portion has indicia means 39 to allow measurement of the selected position).
Regarding claim 22, Hess discloses an orthotic foot brace for a person wearing a footwear 18 (Fig. 1 padded sandal 18) comprising: a frame including a lower leg holder 12 .
Claim(s) 1, 6-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieling (US 5460600).
Regarding claim 1, Bieling discloses an orthotic foot brace 20 for a person wearing a footwear (definition of footwear: outer coverings for the feet, https://dictionary.cambridge.org/us/dictionary/english/footwear, Fig. 3 shows a foot cover that includes means 22 worn with foot splint 20) comprising: a lower leg holder 64 securable to a lower leg of the person for use (Fig. 3 straps 64 is securable to a lower leg of the person for use), a lower leg strut 30 connected to the lower leg holder (Fig. 6 calf portion 30 connected to straps 64 via vertical slits 62, Col. 3 lines 45-55) and extending downwardly towards the footwear during use (Fig. 3 calf portion 30 extends downward towards the heel portion 28 and towards the foot cover); a foot strut 32 structurally connected to the lower leg strut 30 (Figs. 1 and 5 arch portion 32 is structurally connected to calf portion 30 via heel portion 28) and having at least one side portion 42 (Fig. 5 arch portion 32 includes slightly curved means 42 as the side portion), each side portion 42 extending forwardly along a respective side of the footwear (Figs. 3, 5, and 7, and see modified Fig. 3 of Bieling below; means 42 of arch portion 32 extends 

    PNG
    media_image1.png
    668
    592
    media_image1.png
    Greyscale

Modified Fig. 3 of Bieling. 
Regarding claim 6, Bieling discloses the invention as discussed above. Bieling further discloses a heel retaining strut 28, 34 connected to the foot strut 32 and extending on each side of the footwear during use (Figs. 3 and 5 heel portion 28 and ball extension member 34 is connected to arch portion 32 and extends on each side of the foot cover via ball extension member 34 during use), the heel retaining strut 28, 34 restraining at least one of a rearwardly and downwardly oriented pivotal movement of the brace (Fig. 3 ball extension member 34 restrains the rearward movement of the device via flaps 70 and has engaging means 74 for locking, Col. 4 lines 9-14).
Regarding claim 7, Bieling discloses the invention as discussed above. Bieling further discloses wherein the heel retaining strut 28, 34 is provided in the form of an extension of the 
Regarding claim 8, Bieling discloses the invention as discussed above. Bieling further discloses at least one strut connector 74 slidably connecting one of the at least one proximal portion of the heel retaining strut 28, 34 to the foot strut (Fig. 3 engaging means 74 slidably connects the first portion 78 of ball extension member 34 to arch portion 32, Col. 4 lines 22-31).
Regarding claim 9, Bieling discloses the invention as discussed above. Bieling further discloses wherein each strut connector 74, 82 slidably connects one of the at least a proximal portion of the instep strut 36 and one of the at least a proximal portion of the heel retaining strut 28, 34 (Fig. 3 engaging means 82 slidably connects a proximal portion or connection portion 86 of the toe extension member 36 to ball extension member 34 and engaging means 74 slidably connects a proximal portion or the first portion 78 of ball extension member 34 to arch portion 32, Col. 5 lines 10-24).
Regarding claim 10, Bieling discloses the invention as discussed above. Bieling further discloses wherein each proximal portion of the heel retaining strut 28, 34 is lockable at the second selected position via the strut connector 74 (Fig. 3 means 74 locks the first portion 78 of the ball extension member in place after desired position, Col. 4 lines 31-35, and Col. 5 lines 10-24).
Regarding claim 14, Bieling discloses the invention as discussed above. Bieling further discloses wherein the lower leg strut 30 is symmetrical relative to a sagittal plane of the lower leg of the person (Fig. 6 calf portion 30 is made up of the same parts or is symmetrical on both the left and right sides if a line for the sagittal plane of the lower leg of the person was drawn). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieling (US 5460600) in view of INGIMUNDARSON et al. (US 2012/0035520 A1).
Regarding claim 11, Bieling discloses the device as discussed above. 
Bieling does not disclose wherein the lower leg holder is slidably connected to the lower leg strut in a manner to allow adjusting the lower leg holder along a lower leg axis at a third selected position during use. 
However, INGIMUNDARSON et al. teaches an analogous foot brace wherein the lower leg holder 48 is slidably connected to the lower leg strut 26 in a manner to allow adjusting the lower leg holder along a lower leg axis at a third selected position during use (Fig. 2 strap 48 is secured to strut assemblies 26, paragraph [0051], which includes sliding strut extension 34 and is adjustable to a third selected position, [0046], [0053] and [0054]) to accommodate different patient leg lengths with a single device ([0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder and lower leg strut of Bieling with a lower leg holder that is slidably connected to lower leg strut as taught by INGIMUNDARSON et al. to have provided an improved orthotic foot brace with height adjustment capabilities as you would not need multiple orthopedic devices, reducing practitioners to carry a reduced inventory, and can accommodate different patient leg lengths with one device ([0009] and [0010]). 
Regarding claim 12, Bieling in view of INGIMUNDARSON et al. discloses the invention as discussed above. 
Bieling does not disclose wherein the lower leg holder is lockable at the third selected position. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder of Bieling with a lower leg holder that is lockable as taught by INGIMUNDARSON et al. to have provided an improved orthotic foot brace with locking capabilities at a selected position to inhibit any sliding while wearing the brace ([0054]). 
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 5542912).
Regarding claim 18, Hess discloses a method for adjusting an orthotic foot brace to be worn by a person (Fig. 2), the orthotic foot strut having a lower leg holder 12 (Fig. 2 back portion 12), a lower leg strut 66 connected to the lower leg holder 12 (Fig. 1 stabilizer bar 66 connected to back portion 12 via nut and bolt assemblies 64) and extending away from the lower leg holder 12 (Fig. 1 stabilizer bar 66 extends towards padded sandal 18 via arms 28 and 30, extending away from back portion 12); a foot strut 34, 42 structurally connected to the lower leg strut 66 (Fig. 1 second arm 34 is structurally connected to stabilizer bar 66 via upper bracket 42 and nut and bolt assemblies 64) and extending away from the lower leg strut 66 (Fig. 1 second arm 34 extends away from stabilizer bar 66 as it extends forward toward the padded sandal 18), the method comprising the steps of:

securing the foot strut 34, 42 adjacent the footwear 18 of the person (Figs. 1 and 2 second arm 34 and upper bracket 42 are secured adjacent padded sandal 18 via nut and bolt assemblies 64), the foot strut 34 pointing towards an instep portion of the footwear 18 (Figs. 1 and 2 second arm 34 points towards an instep portion of padded sandal 18); and 
sliding an instep strut 32, 44 towards the foot strut 34 thereby adjusting, along a long axis of the footwear 18, an extension distance between a distal portion of the instep strut 32, 44 and the foot strut 34 for securing the distal portion to a top portion of the footwear 18 (Fig. 1 and 4, and Col. 1 lines 57-67 et seq. Col. 2 lines 1-12; instep strut 32, 44 slides towards second arm 34, as the diagonal frame extends, which requires the length of the arms to extend longitudinally or along the long axis of sandal 18, by rotating knobs 40 thereby adjusting the position of lower bracket 44 for securing lower bracket 44 to a top portion of sandal 18, as the top portion is the outer portion of sandal 18 that is visible, as opposed to the inner portion or lower portion of sandal 18 where the user’s foot is placed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the device disclosed by Hess would incorporate the method discussed above as it can effectively deal with incremental corrections of drop-foot extension without the use of plaster casts and it provides a foot splint which can be easily moved to and maintained in a given position for patients (Col. 1 lines 31-33 and lines 38-41).
Regarding claim 19, Hess discloses the method as discussed above. Hess further discloses obtaining a foot brace measurement by measuring the extension distance between the foot strut 34 and the distal portion of the instep strut 32, 44 (Fig. 3 and 4 extension distance between second arm 34 and the lower bracket 44 is capable of being measured using the indicia numerals 39 imposed on surface 34 of the arm elements 32 to obtain a measurement, Col. 3 lines 35-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the device disclosed by Hess would incorporate the method discussed above as it provides an improved orthotic foot brace that provides a means for the user to discern the displacement (Col. 2 lines 1-5, Col. 2 lines 55-58, and Col. 3 lines 30-32).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 5542912) in view of INGIMUNDARSON et al. (US 2012/0035520 A1) further in view of Mason et al. (US 5148606).
Regarding claim 20, Hess discloses the method as discussed above. 
Hess does not disclose wherein said securing the lower leg holder further comprises adjusting the lower leg holder relative to the lower leg strut relative to the lower leg of the person during use, and obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut. 
However, INGIMUNDARSON et al. teaches an analogous foot brace wherein said securing the lower leg holder further comprises adjusting the lower leg holder 48 relative to the lower leg strut 26 relative to the lower leg strut relative to the lower leg of the person during 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder and lower leg strut of DeToro with a lower leg holder that is adjustable relative to the lower leg strut as taught by INGIMUNDARSON et al. to have provided an improved orthotic foot brace method that would incorporate height adjustment capabilities as you would not need multiple orthopedic devices, reducing practitioners to carry a reduced inventory, and can accommodate different patient leg lengths with one device ([0009] and [0010]). 
Hess further in view of INGIMUNDARSON et al. discloses the method as discussed above. 
Hess further in view of INGIMUNDARSON et al. does not disclose obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut. 
However, Mason et al. teaches a method for a brace obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut (Col. 11 lines 29-34 and Col. 12 lines 32-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hess further in view of INGIMUNDARSON et al. to have provided an improved foot brace method that would incorporate obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut as taught by Mason et al. to provide standard measurements, which can be utilized to fit a custom brace without the need of making a mold of the shape of the leg (Col. . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Summit et al. (US 8005651 B2).
Regarding claim 21, Hess discloses the method as discussed above. 
Hess does not disclose a method further comprising transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the measured extension distance. 
However, Summit et al. teaches a method comprising transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the measured extension distance (Col. 4 lines 18-20, Col. 4 lines 56-58, Col. 8 lines 55-56, and Col. 19 lines 1-14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hess to have provided an improved orthotic foot brace method that would incorporate transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786